Citation Nr: 0528468	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-01 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased (compensable) rating for acne 
vulgaris.

2. Entitlement to service connection for a left shoulder 
disability.

3. Entitlement to service connection for a back disability.

4. Entitlement to service connection for a knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1944 and from March 1953 to March 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Cleveland, Ohio, that denied the above claims.  After 
adjudication by the special processing unit at the Cleveland 
RO, the case was returned to the RO in Waco, Texas.

In January 2005, the appeal was remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC, in 
response to the veteran's request to postpone his Travel 
Board scheduled for November 2004 for additional time to 
obtain information relevant to his claim.  In August 2005, 
the veteran withdrew his request for a Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has urged that he injured himself during service 
when he fell through an escape hatch aboard his ship in the 
Pacific in 1943.  He reported that his back was X-rayed as a 
result of this fall, and this was accomplished aboard the 
hospital ship USS Hope.  In January 2004, he stated that he 
was seen at the VA hospital in Dearborne, Michigan, from 1943 
to 1949.  The RO attempted to obtain these records without 
success.  However, a VA examination report dated in January 
1948 from the Detroit VA facility is associated with the 
claims folder.  In April 2004, the veteran stated, "When 
searching for my records, please make sure to check the Waco 
facility, this is where I was transferred to after Detroit in 
1949."  There is no indication that the RO requested the 
veteran's treatment records from the Waco VA treatment 
facility.  

The veteran has also urged that his acne vulgaris has 
worsened and that it warrants a compensable rating.  He has 
indicated in his communications that the condition is now 
worse than it was during the most recent VA examination in 
February 2003.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  

A remand is required in this case in order to fulfill the 
VA's duty to assist as set forth at 38 C.F.R. § 3.159(c) (2) 
and (c) (4) (2005).  The veteran should be scheduled for an 
examination of his acne vulgaris.  Additional attempts should 
also be made to obtain his VA treatment records, as discussed 
above.  

The Board notes further that additional evidence has been 
submitted since the issuance of the most recent Supplemental 
Statement of the Case (SSOC) issued in March 2004.  The RO 
has not considered this evidence as it relates to the above-
entitled claims.  Furthermore, the RO has not issued an SSOC 
regarding that evidence.  Under the circumstances, this issue 
is not yet ripe for appellate review and must be remanded to 
the AOJ for issuance of an SSOC and to ensure protection of 
the veteran's due process rights.  See 38 U.S.C.A. § 7105(a); 
38 C.F.R. § 19.31 (2004).

Accordingly, the case is REMANDED for the following:

1.  Attempt to obtain the veteran's 
complete treatment records for his back, 
left shoulder, knees, and skin from the 
VA treatment facility in Waco, Texas, 
dated since 1944.  If these records are 
not available, a negative reply is 
requested.  

2.  Thereafter, schedule the veteran for 
an appropriate VA examination for his 
acne vulgaris.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claim file was reviewed.  All 
necessary tests should be conducted.  A 
rationale for any opinion expressed 
should be provided.

The examiner should identify and describe 
in detail all manifestations attributable 
to the veteran's service-connected acne 
vulgaris.  The examiner should include 
unretouched color photographs of the 
affected areas with her/his report.

3.  Finally, the RO should readjudicate 
the veteran's claims with consideration 
of all evidence, including that received 
since the issuance of the most recent 
SSOC in March 2004.  If the determination 
is adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





 
 
 
 

